Gilchrist, J.
The plaintiff Robert Buntin on the 23d day of January 1832 conveyed the farm concerning which the present litigation has arisen, to Joseph French in fee. For this, French paid eleven hundred dollars to Robert Buntin, Jr., or for his use and benefit, and conveyed to the plaintiffs for their lives one undivided half of the premises, and agreed to maintain the plaintiffs during their lives in a. manner described in the indenture, using for that purpose the undivided share of which they had a lease.
Now for the'purpose of disincumbering the case of certain questions that have been discussed, it may be conceded that upon these facts these plaintiffs would be entitled to the personal services of French and his family in furnishing the support provided for by the indenture, and that the duty could not be delegated by French to another party, either directly or by the agency of legal execution transferring his interest in the estate to a creditor or other purchaser.
For the same purposes and limiting the concession to the precise exigency of the present case, it may also be conceded that as between the plaintiffs and French, and purchasers under the latter with full notice of the facts, an equitable lien for that part of the consideration which remained due upon the execution of the conveyance, resulted in favoi* of the plaintiff.
*596But here another fact intervenes. The plaintiffs, instead of relying upon such supposed equitable lien, have substituted another security, which by ihe admission of counsel'at the bar, and by the theory upon which all the parties have proceeded, if not abundantly adequate, is still a substantial and appreciable security. , By the indenture, the whole of the premises were pledged, or charged with the covenants which French had made for the support of the plaintiffs. Whether the words by which this charge is effected are or are not sufficient to convey a fee, it is not necessary for us to determine. But adopting the notion upon which the parties have in general acted, that the plaintiffs can entitle themselves under those words to an estate for life only, it is not unreasonable to suppose that the parties to the indenture deemed such to be a fair and adequate security, considering that French had paid the value of half the farm with his own money.
The taking of this security is totally inconsistent with the preservation of any such equitable lien as is contended for by the plaintiffs. Tt shows the business finished. The price was paid, so far as the nature of the transaction admitted it to be paid, and as to the remainder, which was to consist in the personal offices of French and his family, security was taken; and there is no shadow of reason to suppose that the parties ever intended that any further security should be taken or payment made, before the sale should be considered as consummated.
The plaintiffs have no case here that requires us to decide what estate they have in the land by force of the indenture or otherwise. It is strictly a legal question. Ttie plaintiffs claim an estate in fee-simple, and the defendants claiming a reversion, would limit them to an estate for their lives and the life of the survivor. They are in undisturbed possession, and are under no engagement to make a title; nor is the precise nature of their estate a question before the court in any point of view.
*597There is no suggestion that the indenture did not truly contain the agreement that the parties to it intended to enter into, or that it was obtained through fraud, surprise, accident, or mistake, or that it ought for any other equitable cause to be reformed.
The case furnishes no apparent ground for the equitable interposition of this court, and we are therefore of the opinion that the bill should be dismissed.

Bill dismissed.